DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-34 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not teach or suggest, A method of performing a knee arthroplasty, the method including: resecting a proximal surface of a tibia to expose a tibial metaphysis using a kinematic alignment technique; and attaching a tibial implant to the resected surface at a distal surface of a baseplate of the tibial implant, the tibial implant having a first fixation member that is positioned 86.9 degrees to 82 degrees of varus as measured between the distal surface of the baseplate and an axis of symmetry of the first fixation member such that the first fixation member is configured to generally align with a central axis of the tibial diaphysis when coupled to the distal surface of the baseplate.
Also, The prior art, alone or in combination, does not teach or suggest, A method of performing a knee arthroplasty, the method including the steps of:  resecting a proximal surface of a tibia to expose a tibial metaphysis using a kinematic alignment technique that includes determining a desired angle based on degree of varus between a distal surface of a tibial baseplate and a central axis of a tibial diaphysis of the tibia;; coupling a selected fixation member that was selected to the tibial baseplate to form a tibial implant; and attaching the tibial implant to the resected surface such that the fixation member is generally aligned with the central axis of the tibial diaphysis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774